Opinion by
Head, J.,
The automobile of the plaintiff was injured as the result of a collision between it and an auto truck owned by the defendant company and operated by its servant. The case was submitted by the court to the jury and their verdict establishes that the truck of the defendant company was operated negligently and that the plaintiff was in nowise at fault. The defendant, not complaining of the amount of the verdict nor urging that the learned trial judge had committed reversible error in any ruling as to the admission or rejection of evidence, rests its case upon the proposition it was entitled to have a binding direction in its favor, or,.that failing, to have had a judgment non obstante veredicto.
There is nothing to be gained by repeated attempts on the part of an appellate court to demonstrate, by an elaborate review of the testimony that there arose, a question or questions of fact which must necessarily be submitted to the jury. The opinion filed by the learned court below refusing to enter a judgment n. o. v. briefly states the facts upon which his conclusion rested. From an examination of the evidence we are not convinced there was any misstatement of the facts that the jury might have found upon the evidence submitted. It cannot successfully be asserted the plaintiff convicted himself of what might be called negligence per se, and much less could it be said, as a matter of law, that the speed of his car, whatever it may have been, was the proximate cause of the collision. There was rather convincing evi*551dence which would warrant the inference that the proximate cause of the injury was the wavering or vacillating state of mind of the operator of the defendant’s truck as manifested in the varying and suddenly changing courses of the vehicle.
We are satisfied the opinion of the learned court below, already referred to, sufficiently vindicates the soundness of the conclusion he reached on the defendant’s motion for judgment. The assignments of error are, therefore, overruled.
Judgment affirmed.